DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controlling circuit, changing and discharging circuit, outputting circuit in claim 1, a voltage dividing circuit in claim 2, a comparing sub-circuit, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 5 and corresponding disclosure in the specification provide the details describing the structure of the above mentioned structural modifier.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub 2015/0179128) in view of Cho et al (US Pub 2015/0009202).

With respect to claim 1, Huang discloses an erasing unit for image sticking in a liquid crystal display device, comprising (see par 0004; discloses a shutdown voltage detection circuit and a shutdown residual elimination functional circuit are integrated in the gate driver, and the gate driver has a high integration and can be directly applied to the display apparatus to eliminate the shutdown residual): a controlling circuit, configured to receive a first controlling signal, and output a second controlling signal in response to a voltage of the first controlling signal being less than or see fig. 2; shutdown voltage detection circuit 201; see par 0023; discloses when the voltage supply is shut down, the shutdown voltage detection circuit 201 can detect the variation of a supply voltage, when the supply voltage is less than a predetermined threshold, the shutdown voltage detection circuit outputs a control signal,); a charging and discharging circuit, configured to output a high-level voltage signal under a control of the second controlling signal (see fig. 2; shutdown residual elimination functional circuit 204; par 0024; discloses When the display apparatus is at a shutdown state, as shown in FIG. 3, the shutdown voltage detection circuit 201 outputs a control signal to the shutdown residual elimination functional circuit 204 when it detects that the input voltage VDET is less than a predetermined threshold, and the shutdown residual elimination functional circuit 204 outputs the shutdown residual elimination signal (that is, high level signals corresponding to the respective gate lines)); 
Huang discloses gate driver comprises output buffer to supply the high level signals to respective gate lines (see par 0024; discloses the shutdown residual elimination functional circuit 204 outputs the shutdown residual elimination signal (that is, high level signals corresponding to the respective gate lines) to the level converter 205 according to the received control signal, and then outputs, via the level converter 205 and the output buffer 206, gate turning on signals of the respective lines.);
Huang doesn’t expressly disclose the controlling circuit, configured to output a second controlling signal a third controlling signal and an outputting circuit, configured to 
In the same field of endeavor, Cho discloses display driving circuit and display device and method for preventing image sticking (see par 0004); Cho discloses an output switch connected to the output buffer and configured to output the high-level voltage signal to a gate of a thin film transistor in the liquid crystal display device under a control of the third controlling signal (see par 0038; discloses The output switch 220 may transfer the output of the output buffer unit 210 to the display panel (not illustrated), and may correspond to a switching circuit for polarity inversion for preventing a sticking phenomenon of a display liquid crystal; par 0039; discloses The output switch 220 includes at least one switch that is positioned between the output buffer unit 210 and the output lines (the odd output and the even output), is electrically connected to them, and may be selectively connected to the output lines (the odd output and the even output) according to a control signal; see par 0054-0056);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Huang to include a output switch configured to provide the signal to the gate lines such that signal are alternately applied to even or odd lines in response to control signal received from the control circuit as disclosed by Cho in order to prevent image sticking while reducing power consumption and heat generation. 

Huang as modified by Cho further discloses comprising a voltage dividing circuit configured to generate the first controlling signal by dividing a voltage at a DC power supply terminal (see fig. 2; voltage dividing circuit 30; par 0013; discloses the display apparatus further includes a voltage dividing circuit which includes an input terminal, a grounded terminal and an output terminal, wherein the output terminal of the voltage dividing circuit is connected to the input terminal of the comparison unit of the gate driver).


With respect to claim 11, Huang as modified by Cho further discloses wherein the voltage dividing circuit comprises: a second resistor and a third resistor, wherein the second resistor has a first terminal coupled to the DC power supply terminal, and a second terminal coupled to a first terminal of the third resistor and the controlling sub-circuit respectively and configured to output the first controlling signal; and the third resistor has a second electrode coupled to the ground terminal (see fig. 2; voltage diviging circuit 30; par 0014; discloses the voltage dividing circuit includes a first resistor and a second resistor, wherein a first terminal of the first resistor is the input terminal of the voltage dividing circuit, and a second terminal of the first resistor is the output terminal of the voltage dividing circuit; a first terminal of the second resistor is connected to the second terminal of the first resistor, and a second terminal of the second resistor is the grounded terminal of the voltage dividing circuit).

Huang as modified by Cho further discloses wherein the outputting circuit comprises a level conversion sub-circuit, wherein the level conversion sub-circuit has a controlling terminal coupled to the controlling circuit and configured to receive the third controlling signal, a first inputting terminal coupled to the charging and discharging circuit and configured to receive the high-level voltage signal, a second inputting terminal coupled to the ground terminal, and an outputting terminal coupled to the gate of the thin film transistor in the liquid crystal display device (Huang; see fig. 2; level converter circuit 205 connected to shutdown residual elimination circuit 204; see par 0035; discloses as shown in FIG. 2, the gate driver 103 further includes a shift register 203 and a level converter 205, wherein the logic circuits include OR gate circuits, each of which includes a first input terminal, a second input terminal and an output terminal, the first input terminal of each of the OR gate circuits is connected to the output terminal of the conversion unit of the shutdown voltage detection circuit, the second input terminal of each of the OR gate circuits is connected to the shift register, and the output terminal of each of the OR gate circuits is connected to the level converter).

With respect to claim 13, Huang as modified by Cho further discloses a liquid crystal display device comprising the erasing unit according to claim 1 (Huang; see par 0001; discloses present disclosure relates to a field of display technology, and particularly to a gate driver and a display apparatus.).

Huang as modified by Cho further discloses a method for controlling the erasing unit according to claim 1, comprising: outputting, by the controlling circuit, the second controlling signal in response to the voltage of the first controlling signal being smaller than or equal to the reference voltage (Huang; see fig. 2; shutdown voltage detection circuit 201; see par 0023; discloses when the voltage supply is shut down, the shutdown voltage detection circuit 201 can detect the variation of a supply voltage, when the supply voltage is less than a predetermined threshold, the shutdown voltage detection circuit outputs a control signal,), and suspending its operation in response to the voltage of the first controlling signal being greater than the reference voltage (Huang; see par 0033; discloses when the comparator outputs a high level, the NMOS transistor of the conversion unit is turned on and outputs a low level correspondingly, and at this time, the control signal outputted from the shutdown voltage detection circuit 201 is a normal display signal of the display panel); outputting, by the charging and discharging circuit, the high-level voltage signal under the control of the second controlling signal (see fig. 2; shutdown residual elimination functional circuit 204; par 0024; discloses When the display apparatus is at a shutdown state, as shown in FIG. 3, the shutdown voltage detection circuit 201 outputs a control signal to the shutdown residual elimination functional circuit 204 when it detects that the input voltage VDET is less than a predetermined threshold, and the shutdown residual elimination functional circuit 204 outputs the shutdown residual elimination signal (that is, high level signals corresponding to the respective gate lines)); Huang discloses gate driver comprises output buffer to supply the high level (see par 0024; discloses the shutdown residual elimination functional circuit 204 outputs the shutdown residual elimination signal (that is, high level signals corresponding to the respective gate lines) to the level converter 205 according to the received control signal, and then outputs, via the level converter 205 and the output buffer 206, gate turning on signals of the respective lines.);
Huang doesn’t expressly disclose the controlling circuit, configured to output a second controlling signal a third controlling signal and an outputting circuit, configured to output the high-level voltage signal to a gate of a thin film transistor in the liquid crystal display device under a control of  the third controlling signal;
In the same field of endeavor, Cho discloses display driving circuit and display device and method for preventing image sticking (see par 0004); Cho discloses an output switch connected to the output buffer and configured to output the high-level voltage signal to a gate of a thin film transistor in the liquid crystal display device under a control of the third controlling signal (see par 0038; discloses The output switch 220 may transfer the output of the output buffer unit 210 to the display panel (not illustrated), and may correspond to a switching circuit for polarity inversion for preventing a sticking phenomenon of a display liquid crystal; par 0039; discloses The output switch 220 includes at least one switch that is positioned between the output buffer unit 210 and the output lines (the odd output and the even output), is electrically connected to them, and may be selectively connected to the output lines (the odd output and the even output) according to a control signal; see par 0054-0056);
Huang to include a output switch configured to provide the signal to the gate lines such that signal are alternately applied to even or odd lines in response to control signal received from the control circuit as disclosed by Cho in order to prevent image sticking while reducing power consumption and heat generation. 

With respect to claim 15, Huang as modified by Cho further discloses wherein the erasing unit further comprises a voltage dividing circuit, and the method further comprising: dividing, by the voltage dividing circuit, the voltage of the DC power supply terminal, so as to generate the first controlling signal (Huang; see fig. 2; voltage dividing circuit 30; par 0013; discloses the display apparatus further includes a voltage dividing circuit which includes an input terminal, a grounded terminal and an output terminal, wherein the output terminal of the voltage dividing circuit is connected to the input terminal of the comparison unit of the gate driver).



Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub 2015/0179128) in view of Cho et al (US Pub 2015/0009202) and Luo et al (US Pub 2006/0022971).

Huang as modified by Cho don’t expressly disclose wherein the charging and discharging circuit comprises: a storage capacitor and a first transistor, wherein: the storage capacitor has a first electrode coupled to a high-level voltage signal terminal and a first electrode of the first transistor, and a second electrode coupled to a ground terminal; and the first transistor has a gate coupled to the controlling sub-circuit and configured to receive the second controlling signal, and a second electrode coupled to the outputting sub-circuit and configured to output the high-level voltage signal;
In the same field of endeavor, Luo discloses an improved image sticking prevention circuit for display device wherein the charging and discharging circuit comprises a storage capacitor and a first transistor, wherein: the storage capacitor has a first electrode coupled to a high-level voltage signal terminal and a first electrode of the first transistor, and a second electrode coupled to a ground terminal; and the first transistor has a gate coupled to the controlling sub-circuit and configured to receive the second controlling signal, and a second electrode coupled to the outputting sub-circuit and configured to output the high-level voltage signal (see fig. 3A; image sticking prevention circuit 300; discloses image sticking prevention circuit 300 comprises a capacitor 306 and a transistor 302; where the first electrode of the capacitor is connected to Vdd and a first electrode of the transistor 302 and second electrode is  electrode is connected to the ground; further the gate electrode of the transistor is connected to the vdd and second electrode of the transistor is connected to the gate driver circuit; see par 0023);
Huang as modified by Cho to include the image sticking prevention circuit disclosed by Luo to supply the signal to the gate line to discharge the capacitor in the pixel in order to reduce the image sticking in an improved manner.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub 2015/0179128) in view of Cho et al (US Pub 2015/0009202) and Feng (US Pub 2011/0310135).

With respect to claim 17, Huang as modified by Cho further discloses wherein the controlling circuit comprises a comparing sub-circuit (see fig. 2; comparator 2011), a selecting sub-circuit (see fig. 2; conversion circuit 2012), and the method further comprising: receiving, by the comparing sub-circuit, the first controlling signal and a reference voltage signal, and outputting the second selecting signal to the selecting sub-circuit in response to the voltage of the first controlling signal being greater than the reference voltage of the reference voltage signal (see par 0043; discloses the input voltage inputted to the input terminal of the voltage dividing circuit 30 is VIN, the output voltage outputted via the first resistor and the second resistor is VDET which is compared to the voltage of the constant voltage source of the comparison unit 2011 by the comparator. When the supply voltage VIN inputted from the input terminal of the voltage dividing circuit 30 is less than a predetermined value, VDET obtained by the voltage dividing circuit 30 is also less than the voltage of the constant voltage source, the comparator U outputs a low level,); outputting, by the selecting sub-circuit, a timing controlling signal of a second level to the timing sub-circuit under a control of the second selecting signal (see par 0028; discloses the conversion unit 2012 is used for performing a signal conversion of the comparison result outputted from the comparison unit 2011, and includes a first input terminal, a second input terminal, a grounded terminal and an output terminal, wherein the first input terminal is connected to the output terminal of the comparison unit.); 
Huang as modified by Cho don’t expressly disclose a  timing sub-circuit, and disabling, by the timing sub-circuit, the erasing unit under a control of the timing controlling signal of the second level;
In the same field of endeavor, Feng discloses liquid crystal display capable of reducing residual images during a power-off process and/or a power-on process of the LCD where the data driving circuit comprises a delay circuit connected to the comparator and prevents elimination of residual image during power-on process (see par 0035; discloses when the LCD is in the power-on process, the power voltage Vcc applied by the power circuit 150 increases from 0V, gradually. When the power voltage Vcc reaches the first reference value V1, the reset chip 224 starts to charge the capacitor 227 via the resistor 226. During the time period after the power circuit 150 starts to output the power voltage Vcc to the reset chip 325 and before the time delay circuit 225 is charged completely, the reset chip 325 correspondingly outputs a low voltage (such as, 0V) to the first input end 328. The value of the low voltage may be similar to that of the first control signal C1 provided by the reset ship 224. The low voltage is lower than the reference voltage REF output to the second input end 329 by the reference voltage generating circuit 327. At this time, the comparator 324 outputs the first control signal C1 to the control circuit 121 via the output end 330 according to a comparison result. par 0036; discloses Accordingly, the first switching element 128 is switched on, and the second switching element 129 is switched off. The common voltage Vcom from the common voltage generating circuit 170 is thus applied to the plurality of pixel electrodes 111 via the first switching element 128, the voltage output end 127 and the corresponding TFTs 108, respectively. Therefore, no voltage difference is between the pixel electrode 111 and the common electrode 112 of the pixel unit 106. Thereby, the LCD 100 displays black images in the power-on process);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Huang as modified by Cho to include timing circuit in the shutdown voltage detection circuit that can prevent the high voltage being output to the gate line when the display is on normal operation as disclosed by Feng in order to prevent any disruption to the normal operation of the display device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 are objected to for being dependent on claim 5.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624